Citation Nr: 0209257	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  96-48 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a liver disability.

2.  Entitlement to a disability evaluation in excess of 50 
percent for service-connected visual acuity impairment 
resulting from blindness in the right eye, having only light 
perception, and glaucoma of the left eye. 

(The issue of entitlement to service connection for a right 
shoulder disability will be the subject of a later decision.) 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to May 
1995.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a March 1996 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, inter alia, established 
service connection for blindness in the right eye with 
glaucoma of the left eye and denied service connection for a 
right shoulder disability and a liver disability.  The 
veteran's service-connected eye disability was assigned a 30 
percent disability evaluation, effective the day following 
the veteran's separation from active service.

By means of a rating decision dated in December 2000, the 
veteran's service-connected eye disability was assigned a 50 
percent disability evaluation effective the day following his 
release from active duty.  The Board notes that the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 
35, 38 (1993).  Therefore, the claim for a disability rating 
in excess of 50 percent for the veteran's service-connected 
eye disability remains open. 

The Board has determined that further evidentiary development 
of the issue of entitlement to service connection for a right 
shoulder disability is necessary.  Accordingly, the Board is 
undertaking additional development on this issue pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When 
development is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After providing the notice and reviewing 
any response thereto, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims for service connection for a liver 
condition and a higher rating for his visual acuity 
impairment has been developed.

2.  The veteran's in-service elevated liver function tests 
are diagnostic test findings which have not been shown to be 
indicative of any current disability.

3.  The veteran's service-connected visual acuity impairment 
is manifested by blindness in the right eye having only light 
perception and 20/70 vision in the left eye.  


CONCLUSIONS OF LAW

1.  A chronic liver disability manifested by in-service 
elevated liver function tests was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

2.  The Board finds that the criteria for an rating in excess 
of 50 percent for the veteran's service-connected visual 
acuity impairment resulting from blindness in the right eye, 
having only light perception, and glaucoma of the left eye, 
are not met.  38 U.S.C.A. §§ 1155, 5100-5107 (West 1991 & 
Supp. 2001); 38 C.F.R. Part 4, §§  4.76a, 4.84a Diagnostic 
Codes 6012, 6013, 6069, 6080 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 
(West Supp. 2001); McQueen v. Principi, 14 Vet. App. 300 
(2001) (per curiam).  The law provides that VA has a duty to 
assist veterans and other claimants in developing their 
claims for VA benefits.  The Board notes that the veteran's 
application for the benefits at issue is complete. 

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)."  
38 U.S.C.A. § 5103A.  The veteran has not referenced, nor 
does the evidence show, the existence of any additional 
medical evidence that is not presently associated with the 
claims folder, VA's duty to assist the claimant in this 
regard is satisfied.  38 U.S.C.A. § 5103(a); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)).

The VCAA also provides that upon receipt of an application 
for VA benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103A; 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The veteran was informed of the 
information necessary to substantiate his claim by means of a 
statement of the case and supplemental statements of the case 
issued during the course of this appeal.  Accordingly, the 
Board finds that the duty to inform the veteran of required 
evidence to substantiate his claim has been satisfied.  38 
U.S.C.A. § 5103(a).  

Additionally, as set forth in the VCAA, the duty to assist 
requires medical examination when such examination is 
necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A; 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)(4)).  In the present case, 
the veteran was afforded VA examinations for compensation and 
pension purposes in October 1995 and October 2000.  

The RO has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefits sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
appellant's claim, have been satisfied, and that returning 
the case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review. 


I.  Evidentiary Background

Service medical records show that the veteran complained of 
left eye pain in late 1984.  It was noted that he had 
refractive changes secondary to an old contact lens fitting.  
In January 1985, the veteran sought treatment for complaints 
of field loss in his right eye.  A detached retina was 
diagnosed.  In July 1985, he underwent lens extraction and 
capsulotomy of the right eye.  Despite this treatment, he 
continued to have problems with his right eye.  The veteran 
subsequently underwent multiple surgical procedures to repair 
a total detached retina.  

In 1989, he underwent additional surgical treatment at the 
Duke University Medical Center.  He was able to see hand 
motions at two feet in his right eye.  Visual acuity of the 
left eye was 20/20.  It was noted that the veteran presented 
a "complicated and disappointing situation."  Despite what 
initially appeared to be an excellent result, his right eye 
had deteriorated markedly primarily secondary to profound 
hypotony.  It was felt that his serious retinal detachment 
was likely to return and his visual function was likely to 
decrease over the long term.  Subsequent service medical 
records show further treatment for the veteran's detached 
right retina as well as glaucoma of the left eye.  An April 
1994 medical report showed that the veteran's visual acuity 
of the right eye was limited to light perception only.  

Service medical records also document a history of elevated 
liver function tests.  An April 1992 treatment record notes 
that the veteran had a history of mildly consistent elevated 
GGT (gamma-glutamyl transferase) with no history of hepatitis 
or trauma.   It was noted that these findings could reflect a 
long term response to Prednisone.    

An October 1995 VA visual examination indicates that the 
veteran right eye acuity was limited to light perception.  
Visual acuity of the left eye was recorded as corrected to 
20/20 both near and far.  Pertinent diagnoses were right eye 
blind and left eye glaucoma.  

An October 1995 examination report notes that the veteran had 
a history of elevated serum glutamic oxaloacetic transaminase 
(SGOT) and lactic dehydrogenase (LDH).  It was noted that he 
had a normal hepatitis profile.  The examination report noted 
that he had no signs or symptoms pertinent to his liver.  
Examination revealed that his liver was normal size and was 
not tender.  

In October 1995 and December 1995, the veteran received 
treatment at the Redstone Arsenal Community Hospital.  It was 
noted that he had light perception in the right eye with 
visual acuity in the left eye of 20/20 both near and far.   

In March 1996, the RO issued a rating action denying service 
connection for a right shoulder disability and a liver 
disability.  In addition, the RO granted service connection 
for blindness, right eye, with glaucoma, left eye, with 
assignment of a 30 percent disability evaluation effective 
June 1, 1995.  The veteran subsequently filed an April 1996 
notice of disagreement.  In his notice of disagreement, the 
veteran contended that an increased disability rating was 
warranted for his right eye disability and a separate 
compensable evaluation was warranted for his left eye 
glaucoma.  

An April 1996 VA outpatient treatment record indicates that 
the veteran had a history of elevated liver function tests 
with negative findings of hepatitis.  His abdomen was soft 
with positive bowel sounds.  

The RO issued a July 1996 statement of the case.  The veteran 
responded by filing a VA Form 9, Appeal to Board of Veterans' 
Appeals, in August 1996.  In this substantive appeal, the 
veteran asserted that he had elevated laboratory findings 
suggesting that he presently developed damage to the lining 
of his liver due to Prednisone prescribed to treat his eye 
condition.  

Outpatient treatment records dated from October 1995 to 
August 1998 show treatment for the veteran's eye 
disabilities.  To treat the glaucoma in the left eye, the 
veteran was prescribed optipranolol drops. 

An August 1998 private medical record shows that he veteran 
had silicone oil in his right eye.  It was noted that he saw 
"hand motion and 20/20."  His right eye had band 
keratopathy, corneal edema, and probable silicone oil up 
against the back of the cornea.  He was aphakic.  The left 
eye had a clear cornea, mild nuclear sclerosis of the lens, a 
normal nerve, macula and retinal periphery.  The right eye 
had an attached retinal flat on the buckle.  It was 
recommended that the veteran undergo prophylactic laser 
treatment to the peripheral retina in his left eye in the 
future in hopes of preventing a giant retinal tear.  A 
September 1999 private medical record indicates that the 
veteran was "still seeing Hand Motion and 20/20."  

In December 1999, the veteran testified at a hearing before a 
RO hearing officer.  He reported continued problems with both 
eyes.  His right eye was blind and limited to light 
perception.  He was taking medication for his left eye 
glaucoma and to keep his right eye "calm."  He reported 
difficulty with depth perception due to his loss of visual 
acuity.  He also had a problem with lights at night.  He did 
not travel at night unless he had to and knew where he was 
going.  With respect to his liver, the veteran noted that 
other than the laboratory findings, he had never noticed any 
symptoms that he could attribute to a liver condition.  

In October 2000, the veteran was afforded a VA eye 
examination.  Visual acuity of his right eye was limited to 
bare light perception.  His uncorrected left eye visual 
acuity was recorded as 20/400 near and the veteran could 
count fingers at two feet.  His left eye was corrected to 
20/20 near and 20/20-1 far.  The veteran's left eye showed a 
nasal step visual field defect that was consistent with his 
glaucoma.  The blind spot was of normal size.  External 
examination of the right eye showed dense van keratopathy 
with barely detectable aphakia around the edges of the 
keratopathy.  The left eye showed a clear normal lens.  
Fundoscopic examination showed myopic changes but no holes or 
particularly thin areas.  Intraocular tension was 7 on the 
right and 10 on the left.   

A field of vision study was performed for the left eye in 
conjunction with the October 2000 examination.  This study 
revealed field of vision recorded as follows as 60 degrees 
temporarily, 70 degrees down temporarily, 35 degrees down 
gaze, 22 degrees down nasally, 30 degrees nasally, 45 degrees 
up nasally, 42 degrees upward, and 52 degrees up temporally.

An October 2000 VA joints examination report indicates that 
veteran's liver was not enlarged.  Liver function test was 
normal.  

By means of a December 2001 hearing officer's decision, a 50 
percent disability evaluation for the veteran's service-
connected visual acuity impairment was awarded.  An effective 
date of June 1, 1995, the day following the veteran's release 
from active duty was assigned.  


II.  Service Connection for a Liver Condition

A.  Legal Criteria.  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.305 
(2001).  The Board concludes that medical evidence is needed 
to lend plausible support for the issue presented by this 
case because it involves a question of medical fact requiring 
medical knowledge or training for its resolution.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); see also Layno v. Brown, 
6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In order to establish service connection for a particular 
disability, the evidence must show that the disability is 
currently manifest.  Brammer v. Derwinski, 3Vet. App. 223, 
225 (1992) (Congress specifically limits entitlement for 
service-connected disease or injury to case where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110.  In the absence of proof of present disability there 
can be no valid claim.)

Where a claim involves issues of medical fact, such as 
medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  The Board concludes that medical evidence is 
needed to lend plausible support for the issues presented by 
this case because they involve questions of medical fact 
requiring medical knowledge or training for their resolution.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also Layno 
v. Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

B.  Analysis.  A review of the record shows that the veteran 
was found to have elevated liver function tests during 
service.  However, the October 2000 VA examination report 
indicates that the veteran's liver function test was normal 
and his liver was not enlarged.  The Board notes that the 
claims folder contains neither medical evidence of current 
disability, nor medical evidence of a link between a current 
disability and service or post-service continuity of 
symptomatology of elevated liver function tests.  Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents have resulted 
in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

In the present case, the veteran has not identified a 
disability for which compensation is payable.  An elevated 
liver function test represents only a laboratory finding, and 
not an actual disability in and of itself for which VA 
compensation benefits are payable.  Similarly, as noted 
previously, the record does not indicate that the veteran has 
any sort of present liver disease or disability. 

Since entitlement to service connection requires clinical 
demonstration of a current disability and since the veteran's 
in-service elevated liver function tests have not been shown 
to be demonstrative of current chronic disability, the Board 
finds that the preponderance of the evidence is against 
service connection.


II.  Rating in Excess of 50 Percent for a Visual Acuity 
Impairment

A.  Legal Criteria.  Disability evaluations are determined by 
the application of a schedule of ratings which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. Part 4 
(2001).  In determining the disability evaluation, VA must 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and explain the reasons and bases used 
to support its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, which requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2, 
which requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must 
be considered from the point of view of the veteran working 
or seeking work.  When there is a question as to which of two 
evaluations should be applied to a disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Impairment of central visual acuity with blindness in one eye 
having only light perception is rated under Diagnostic Codes 
6067 to 6070 of the Schedule.  38 C.F.R. § 4.84a.  The 50 
percent disability evaluation currently in effect 
contemplates blindness in one eye (having only light 
perception), when corrected visual acuity in the other eye is 
20/70.  A 60 percent disability rating requires corrected 
visual acuity of 20/100 in the other eye and a 70 percent 
disability rating contemplates visual acuity of 20/200 in the 
other eye.  38 C.F.R. § 4.84a, Diagnostic Code 6069.  

For purposes of rating visual acuity, concentric contraction 
of the visual field to 60 degrees, but not to 45 degrees, 
will be rated as 20/50; 45 degrees, but not to 30 degrees, 
will be rated as 20/70; and 30 degrees, but not to 15 
degrees, will be rated as 20/100.  See Diagnostic Code 6080.  
The regulations provide a mechanic formula for computing of 
average concentric contraction of visual fields.  The extent 
of contraction of visual field in each eye is determined by 
recording the extent of the remaining visual fields in each 
of the eight 45 degree principal meridians.  The number of 
degrees lost is determined at each meridian by subtracting 
the remaining degrees from the normal visual fields.  The 
degrees lost are then added together to determine total 
degrees lost.  This is subtracted from 500.  The difference 
represents the total remaining degrees of visual field.  The 
difference divided by eight represents the average 
contraction for rating purposes.  38 C.F.R. § 4.76a.  

The normal visual fields extent at the eight principal 
meridians are as follows:  85 degrees temporally, 85 degrees 
down temporally, 65 degrees down, 50 degrees down nasally, 60 
degrees nasally, 55 degrees up nasally, 45 degrees up, and 55 
degrees up temporally.   38 C.F.R. § 4.76a, Table III.

Glaucoma is rated under Diagnostic Codes 6012 and 6012.  
Under Diagnostic Code 6012 congestive or inflammatory 
glaucoma with frequent attacks of considerable duration or 
during continuance of actual total disability warrants a 100 
percent disability rating.  Otherwise, congestive or 
inflammatory glaucoma will be rated from 10 to 100 percent on 
the basis of resulting impairment of visual acuity or visual 
field loss, pain, rest requirements, or episodic incapacity.  
An additional 10 percent is combined during the continuance 
of active pathology.  A 10 percent disability rating is the 
minimum rating during active pathology.  Under Diagnostic 
Code 6013 simple, primary, noncongestive glaucoma is to be 
rated on impairment of visual acuity or field loss with a 
minimum disability rating of 10 percent.  



B.  Analysis.  The Court has recently held that there is a 
distinction between a claim based on disagreement with the 
original rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In assigning 
"an initial rating for a disability following an initial 
award of service connection for that disability," VA must 
consider all of "the evidence of record from the time of the 
veteran's application" for service connection.  Fenderson, 
12 Vet. App. at 126.  In contrast, "where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

After a review of the evidence, the Board finds that the 
criteria for a rating in excess of 50 percent for the 
veteran's service-connected visual acuity impairment are not 
met.  

The evidence, as set forth above, shows that the veteran in 
presently blind in his right eye having only light 
perception.  In order to rate the veteran's central visual 
acuity impairment, it is necessary to ascertain the level of 
visual impairment of his left eye, pursuant to relevant 
rating criteria.  Post-service medical records from VA and 
the Redstone Army Arsenal Community Hospital as well as 
private medical records show that the veteran's left eye 
visual acuity impairment was corrected to 20/20.

The evidence shows that the veteran's service-connected left 
eye disability results in a concentric contraction of the 
visual field.  As noted above, the veteran underwent a recent 
field of vision study in conjunction with a VA compensation 
and pension examination.  The table below compares the 
objective findings noted on the study to the normal visual 
field provided by VA regulation.  38 C.F.R. § 4.76a, Table 
III.


Normal Visual 
Field (in 
Degrees)
Recorded 
Visual Field 
(in Degrees)
Degrees Lost
Temporally
85
60
25
Down 
Temporally
85
70
15
Down
65
35
30
Down Nasally
50
22
28
Nasally
60
30 
30
Up Nasally
55
45
10
Up 
45
42
3
Up Nasally
55
52
3
Total
500
356
144

Applying the formula set forth in 38 C.F.R. § 4.76a, the 
veteran's left eye glaucoma results in an average concentric 
contraction of the visual field of 44.5 degrees for rating 
purposes.  This figure is obtained by taking the total 
remaining 356 degrees of visual field (500 total degrees 
minus 144 total degrees lost) divided by eight (the number of 
45 degree principal meridians).  Under Diagnostic Code 6080, 
this average concentric contraction of 44.5 degrees is to be 
rated as 20/70 vision of the left eye.  Thus, a 50 percent 
disability evaluation is appropriate under Diagnostic Code 
6069 as the evidence shows blindness in the right eye having 
only light perception and 20/70 vision in the left eye.  As 
the evidence does not show 20/100 vision in the left eye, a 
disability evaluation in excess of 50 percent under 
Diagnostic Code 6069 is not warranted.  

In reaching this decision, the Board acknowledges the 
veteran's contentions regarding the adverse impact his visual 
impairment has had on his life.  Nevertheless, in rating 
service-connected visual acuity impairment, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after visual 
evaluations are rendered.  See generally, Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  While the veteran 
complains that his visual acuity impairment warrants a higher 
disability rating, the medical evidence of record does not 
support his contention.

The Board also notes the veteran's contentions that a 
separated disability evaluation is warranted for his left eye 
glaucoma.  Under the appropriate rating criteria, glaucoma is 
to be rated on impairment of visual acuity or field loss with 
a minimum rating of 10 percent.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6012 and 6013.  However, the veteran's left 
eye disability resulting from glaucoma is contemplated in the 
50 percent disability evaluation for his visual acuity 
impairment.  As set forth above, this disability rating 
specifically contemplates the visual acuity of both eyes.  
The regulations provide that the evaluation of the same 
disability or manifestation under various diagnoses is to be 
avoided.  38 C.F.R. § 4.14 (2001).  To assign a separate 
disability evaluation for glaucoma would amount to 
impermissible pyramiding.  

Based on the evidence set forth above, the Board finds that 
the criteria for an rating in excess of 50 percent for the 
veteran's service-connected visual acuity impairment 
resulting from blindness in the right eye, having only light 
perception, and glaucoma of the left eye, are not met.


ORDER

Service connection for a liver disability is denied.  A 
disability rating in excess of 50 percent for service-
connected visual acuity impairment resulting from blindness 
in the right eye, having only light perception, and glaucoma 
of the left eye, is denied.  


		
	GARY L. GICK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 

